

117 HR 3500 IH: States Have A Say Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3500IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to prohibit the resettlement of refugees in a State that objects to such resettlement, and for other purposes.1.Short titleThis Act may be cited as the States Have A Say Act.2.State approval required for resettlement of refugeesSection 412 of the Immigration and Nationality Act (8 U.S.C. 1522) is amended by adding at the end the following: (g)State approvalNotwithstanding any other provision of law, the Director may not resettle a refugee in a State if the Governor of that State does not consent to such resettlement. .